Dissenting Opinion by
Hoffman, J.:
I respectfully dissent. The record is unclear concerning the nature and extent of appellant’s disability, *397although there is an indication that he has a severe neuropsychiatric condition. I would remand to the lower court with instructions to investigate appellant’s physical and mental condition and to determine whether this disability has or will adversely affect, in any way, his ability to maintain his present income.
I would also instruct the lower court to determine whether the amount of the monthly pension which appellant is receiving from the Veterans Administration is based upon a claim that he pays for the support of three children.
Should it appear that appellant’s disability in no way impairs his earning capacity, I would affirm the order of the court below. It is true that the duty of a parent to provide a college education for a child is not as exacting a requirement as the duty to provide food, clothing or shelter. A college education, however, may no longer be regarded as a luxury. It is of vital importance to our young people of ability who are seeking to assume a useful and meaningful role in our society. In my opinion, in the absence of undue hardship, a parent has the duty to provide his daughter not only with her present necessities but also with that training which will enable her to provide for herself in the future. I do not believe that it is unduly harsh to require that a father, who has a net income of $130 a week, pay $60 a week for the support of three children, if this will assure a college education for a daughter who has demonstrated scholastic aptitude.